Case 1:20-cr-00396-LMM Document 4-1 Filed 10/21/20 Page 1 of 1

 

Us. Department of Justice ‘ ‘ FILED JIN OPEN COURT
nited States Attorney g. S.D.C, - - Allanta
IN THE UNITED STATES DISTRICT COURT OCT 2 4 2020
FOR THE NORTHERN DISTRICT OF GEORGIA By. or N. HATTEN, Clerk
Deputy Clerk
PLEA (With Counsel)

CRIMINAL NO. 1:20-CR-396

I, Antonio D. Hosey, defendant, having received a copy of the within
Information, and having waived arraignment plead Not Guilty thereto the count
thereof.

In Open Court this 21st day of October, /\

 

 

C mat Qn, V) ake I
SIGNATURE (Defense Attorney) ATURE (Defendant)
Caitlyn Wade Antonio D. Hosey

INFORMATION BELOW MUST BE TYPED OR PRINTED

 

 

 

 

 

 

 

 

 

101 Marietta Street, NW, Ste 1500 33 })+ Sk _N&

Atlanta, Georgia 30303 = 2YIG

Phone: (40U) &¥f-45 30 OvGnbb, OF 30309

Bar Number: 2S &114 Phone: Lo4} 359. 17102—
Filed in Open Court by:

(Signature) Date

Form No. USA-40-19-B
N.D. Ga. 11/8/12
